Title: To Benjamin Franklin from David Finney, 27 February 1774
From: Finney, David
To: Franklin, Benjamin


Sir,
Newcastle, Febry. 27th. 1774.
Being under the necessity of prosecuting an Appeal to the King and Council, respecting some Lands in Kent County on Delaware, am induced to direct the Appeal from our Supreme Court and Law proceedings, to your care and management; in confidence, that from the Friendship which I have understood subsisted between you and my deceased Uncle David French, (of Newcastle) and the knowledge you have of my Father, Doctor John Finney, of the same place, you will be pleased to negotiate the affair for me.
I therefore hope Sir, That you will on receipt of the Papers, herewith transmitted, lay the State of my Case before such Counsel as you approve of, to whom be pleased give such Fees as you think proper.
I have by this Conveyance, sent you a Bill of Exchange for £50 Sterling. One of same tenor and date, together with another Copy of the Law proceedings in my Cause, and a Volume of our Acts of Assembly, I expect you will receive by the Brigantine Recovery Captn. Lawrence from Philadelphia.
I intend to send you by the next Conveyance from Philada. another Bill of Exchange for 50. or £60. Sterling. If more than those Sums are requisite in the prosecution of my Suit I shall thankfully pay your Order the amount of such deficiency, or remit it to you, and make you an honorable recompence for your trouble on this occasion.

I am limited (by our Laws) to Eighteen Months in the Ent’ring of the Appeal, so that no time is to be lost in the prosecution of it, if the Counsel shall be of opinion that the Issue will probably terminate in my favor.
My friend, Mr. John Dickinson, and some other eminent Lawyers here, are of Opinion, that my Appeal is founded in Law and Equity, and my Opponents have offered me a considerable Sum not to prosecute my Appeal.
If any further instructions are necessary to be transmitted, please direct to me at Newcastle. I am, Sir, Your most humble Servant
David Finney

P.S. My Father presents his most respectful Compliments to you.
B Franklin Esqr

 
Endorsed: Quy is it Oct. 20. 1769 or Oct. 21
